Exhibit 10.5

 
LOAN AGREEMENT
 


Party A                     :           China INSOnline Corp.
PartyB                      :           Liu Lu （刘璐）(Identity Card
no.：130203197805150323)
 
 
Whereas Party A demand for operating cashflow and borrow a loan from Party B,
both Party A and Party B agree the terms as below:
 
1.              Loan amount: USD Ninety-Eight Thousand Six Hundred and
Twenty-Three for settlement of legal fee of USD Forty Thousand, annual audit fee
of USD Fifty Thousand, and Broadridge billing of USD Eight Thousand Six Hundred
and Twenty-Three.

 
2.              Loan interest:  rate at 3%, from the date of borrowing to
repayment, both days inclusive.  For interest calculation, there is 360 days per
year.  Loan interest is payable on the repayment of loan.

 
3.              Repayment:  On or before December 31, 2010.  If Party A could
not repay in cash, Party B has right to request the same value of stock issued
by Party A.  Any delay repayment is subject to late charges of 0.1% per day.

 
4.              This Agreement in duplicate and each party has one.
 


 
Party A:
 
 
Party B:
China INSOnline Corp.
 
 
Liu Lu （刘璐）

 
 
 
 
 
   
/s/Wang Zhenyu
 
 
/s/ Liu Lu
November 4, 2010
 
November 4, 2010


 
 
 